53 N.Y.2d 731 (1981)
Blue Bird Coach Lines, Inc., Respondent,
v.
City of Niagara Falls et al., Appellants, et al., Defendants.
Court of Appeals of the State of New York.
Argued February 19, 1981.
Decided April 2, 1981.
Carl E. Mooradian, Corporation Counsel (Bernard Sax of counsel), for appellants.
Patrick J. Berrigan for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur in memorandum.
*734MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
Though overbreadth analysis is inapplicable to commercial speech (People v Mobil Oil Corp., 48 N.Y.2d 192, 199), the provisions of the Codified Ordinances of the City of Niagara Falls in question are unconstitutional as applied to plaintiff. Section 315.01 violates the First Amendment because its licensing requirement is unrelated to time, place or manner of distribution (People v Remeny, 40 N.Y.2d 527; Lovell v Griffin, 303 US 444). It also violates the Fourteenth Amendment because it discriminates against plaintiff, a nonresident. Section 731.16 seeks to regulate handbill distribution as to time and place, but its time limitation of 5 minutes in front of any building and 15 minutes on any block is unreasonably restrictive in relation to the objectives of the ordinance. Section 375.06 (subds [h], [i]) regulates manner of distribution, but its prohibition of signalling, arm waving, or calling to prospective handbill recipients is likewise unreasonably restrictive in relation to the declared objectives of the ordinance.
Order affirmed.